Citation Nr: 0617388	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.

2. Entitlement to service connection for arthritis of the 
right shoulder.

3. Entitlement to service connection for a bilateral knee 
disorder.

4. Entitlement to service connection for loss of teeth, to 
include the question of entitlement to outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the claim to reopen 
the issue of entitlement to service connection for residuals 
of a left shoulder injury, as well as claims of entitlement 
to service connection for arthritis of the right shoulder, 
a bilateral knee disorder, and loss of teeth. In its 
supplemental statement of the case of October 2003, the RO 
confirmed the denials entered in November 2002, with the only 
change being that it was found that, although new and 
material evidence had been presented to reopen the claim for 
service connection for residuals of a left shoulder injury, 
the record as a whole did not afford a basis to allow the 
benefit sought.
Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in January 2004. A 
transcript of that proceeding is on file.
The issue with respect to entitlement to service connection 
for loss of teeth has been restyled to include the issue of 
entitlement to outpatient dental treatment. See Mays v. 
Brown, 5 Vet.App. 302 (1993) (a claim for service connection 
for a dental disorder also raises a claim for entitlement to 
outpatient dental treatment).
Entitlement to service connection for residuals of a left 
shoulder injury was previously denied in a July 1975 rating 
decision.  That decision became final when not appealed.  38 
U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim may be considered on the merits 
only if new and material evidence has been submitted since 
the previous final rating decisions.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).

FINDINGS OF FACT
1. By rating decision in July 1975, the RO denied service 
connection for residuals of a left shoulder injury; notice of 
such denial was furnished to the appellant, but he did not 
appeal.
2. Evidence submitted since the July 1975 rating decision is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a left shoulder injury.
3.  A chronic left shoulder injury was not incurred in or 
aggravated in service, nor was arthritis of the left shoulder 
manifested to a compensable degree within the first post 
service year, and any current left shoulder disorder is 
unrelated to service.
4.  A chronic right shoulder disorder was not demonstrated in 
service, nor was arthritis of the right shoulder manifested 
to a compensable degree within the first post service year, 
and any current right shoulder disorder is unrelated to 
service.
5. A chronic bilateral knee disorder was not demonstrated in 
service, nor was arthritis of the knees manifested to a 
compensable degree within the first post service year, and 
any current bilateral knee disorder is unrelated to service.
6.  The veteran did not sustain dental trauma in service, and 
he does not have a dental disorder for compensation or 
treatment purposes.



CONCLUSIONS OF LAW
1.  The July 1975 rating decision denying entitlement to 
service connection for residuals of a left shoulder injury is 
final; evidence submitted since that denial is new and 
material and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).
2.  A left shoulder injury was not incurred or aggravated by 
military service, and arthritis of the left shoulder may not 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).
3.  A right shoulder disorder was not incurred or aggravated 
by military service, and arthritis of the right shoulder may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309.
4.  A bilateral knee disorder was not incurred in or 
aggravated by service, and arthritis of the knees may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309.
5.  A dental disorder including loss of teeth was not 
incurred or aggravated inservice, and entitlement to 
outpatient dental treatment is not warranted.  38 U.S.C.A. §§ 
1110, 1712, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326, 3.381, 4.150, 17.161 (2005)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2002 and June 
2003 correspondence, and a May 2003 statement of the case 
(SOC), amongst other documents considered by the Board, 
generally fulfills the provisions of 38 U.S.C.A. § 5103(a), 
save for a failure to provide notice addressing the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  The claims 
were readjudicated in a January 2006 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claims.
Hence, any questions regarding what rating or effective date 
would be assigned are moot.
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).
VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 


I. Reopened Claims
The veteran contends that he currently has residuals of a 
left shoulder injury which he either incurred in service, or 
was the result of the aggravation of a pre-existing left 
shoulder injury.  In a July 1975 rating decision service 
connection for residuals of a left shoulder injury was denied 
because the service record revealed the veteran underwent 
surgery to the left shoulder for a torn ligament prior to 
entry on active duty.  The separation examination was 
negative for any residuals of the pre-existing left shoulder 
condition and it was not shown that it was aggravated by his 
period of military service.  
The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).
Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the July 
1975 rating decision in question and finds that the evidence 
includes, for the first time, extensive treatment records and 
operations reports for the left shoulder condition which help 
detail the nature of the left shoulder disorder.  
The Board finds that the additional evidence is both new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
Hence, the claim of entitlement to service connection for the 
left shoulder condition is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).


II. Service connection
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Certain chronic disabilities, such as arthritis 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Left Shoulder Disorder
At the January 2004 Travel Board hearing, the veteran 
testified that he injured his left shoulder pre-service and 
underwent surgery.  Hardware had been placed in his left 
shoulder to reattach the shoulder and was not working and 
dissolved.  He testified that this could possibly have been 
attributed to the strenuous work he performed in service.
On the pre-induction examination in August 1965, the veteran 
responded yes to the question "Have you ever had or have you 
now" a "painful or 'trick' shoulder or elbow" on his Report 
of Medical History.  The examiner noted the veteran underwent 
surgery for a torn left shoulder ligament one year prior to 
induction.  He reported recurrent pain in the left shoulder.  
The examiner noted the disorder was not considered 
disabling.   Physical examination revealed normal upper 
extremities. 
An April 1966 clinical notation reported that the veteran 
complained of left shoulder pain after he bumped the 
shoulder.  He was having trouble sleeping because of pain.  
The examiner noted surgery in 1964 for an apparent 
dislocation.  Physical examination revealed full range of 
motion and limited activity due to pain,  
The September 1967 separation examination noted clinically 
normal upper extremities.
A private medical report in July 1973, almost six years after 
service, notes that the veteran injured his shoulder lifting 
heavy objects at work.  The diagnosis was a rent in the left 
shoulder capsule.
A private medical report in March 1975 notes that the veteran 
was seen for left shoulder pain which recurred with weather 
changes.  It was noted that the appellant underwent surgery 
for an acromioclavicular dislocation of the left shoulder at 
about 19 years of age.  He apparently was doing well until 
June 1973 when he injured the left shoulder by a capsular 
rent or possible bicipital tendonitis.  Since then he had 
been seen several times for pain and decreased movement.
At a May 1975 VA examination, the veteran reported that cold 
weather bothered his shoulder inservice, and that over the 
prior two years his shoulder has given him a great deal of 
trouble.  There was a 4" surgical scar over the 
acromioclavicular joint, left shoulder.  The diagnosis was a 
left acromioclavicular injury.
A May 2002 report from Southwest Sports Medicine and 
Orthopedic Clinic noted a left shoulder disorder, but failed 
to discuss the etiology of the disorder.  
At an October 2002 VA examination, the veteran was noted to 
have no symptoms in the right shoulder and a full range of 
motion.  The examiner noted a 9 cm. transverse scar on the 
left shoulder with slight atrophy of the left shoulder girdle 
and slight prominence of the outer clavicle at the 
acromioclavicular (AC) joint.  An August 2002 radiological 
report revealed degenerative arthritic changes at the AC 
joint with some loose metallic wires in the AC area.
In May 2003, the veteran underwent a left shoulder operation 
for a rotator cuff tear.
A private medical radiological report in April 2005 revealed 
left shoulder degenerative and post operative changes.  The 
impression was sclerosis with subchondral cyst formation in 
the glenoid.  
At a November 2005 VA examination, the veteran reported 
originally injuring the left shoulder prior to service while 
playing football.  He had wires put in place and felt like 
something was sticking in the left shoulder from 1963 to 2002 
when he had the wires surgically removed.  A review of the 
claims file and medical records revealed the shoulder pain 
became worse after a work related injury in 2001.  An MRI 
(magnetic resonance imagery test) demonstrated a rotator cuff 
tear, an impingement syndrome, and a cyst of the greater 
tuberosity.  He underwent an operative procedure described as 
an arthroscopy, decompression, open rotator cuff repair, 
bicep tenodesis, excision of the distal clavicle, and removal 
of hardware.  
The examiner noted that the veteran's work history included 
working as a laborer for 32 years in the copper mines which 
involved digging and heavy labor.  The veteran however 
believed his original surgery on the left shoulder in 1963 
was aggravated because he lifted heavy crates in service.  
The examiner opined that the veteran had a left shoulder 
abnormality prior to service, and he worked for many years 
doing heavy labor in the mines. He had a significant work 
related injury in 2001. While it was possible that lifting 
heavy crates in service could have aggravated his left 
shoulder problem, it was more likely than not that his other 
injuries aggravated his left shoulder, and it was less likely 
than not that the left shoulder problem was caused by or as a 
result of military service or aggravated by military 
service.  
The file also contains a Social Security Administration 
determination and medical records.  These reveal that the 
veteran was determined to be disabled for their purposes 
beginning in January 2002 as a result of osteoarthrosis and 
allied disorders, and due to discogenic degenerative disease 
of the back.
Analysis
Although the appellant's left shoulder was surgically treated 
prior to service for a left shoulder disability.  
Significantly, there is no medical evidence tending to show 
that this pre-existing injury was aggravated in service.  
Indeed, the September 1967 separation examination report 
found no musculoskeletal or upper extremity disorder.  In 
addition, it is noted that the veteran first complained of a 
left shoulder disorder post service in 1973 after a left 
shoulder work injury almost 6 years after separation from 
active duty.  Notably, no medical evidence links a current 
left shoulder disability to service.
The November 2005 VA examiner diagnosed an impingement 
syndrome, rotator cuff tear requiring surgery in May 2003.  
The examiner opined that the veteran had a left shoulder 
abnormality which existed prior to service; and his current 
left shoulder disorder was more likely than not aggravated by 
his work related injuries post service, and less likely than 
not caused by or as a result of military service or 
aggravated by military service. 
The only evidence that tends to connect the veteran's left 
shoulder disability to service is that offered by the 
veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and any left shoulder disability.
Overall, the preponderance of the evidence is against the 
veteran's assertion that his current left shoulder disability 
is a result from any in-service disease or injury.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his 
claim for service connection must be denied.
Right Shoulder and Bilateral Knee Disorders
Service medical records are entirely negative for findings of 
a right shoulder disorder, or bilateral knee disorders.
The veteran reported right shoulder pain at a July 1973 
private physical examination, but no diagnosis was offered. 
An April 2002 radiology report from Michael Lewis, M.D., 
noted right shoulder degenerative changes with sclerosis.
At an October 2002 VA examination, the veteran was noted to 
have no symptoms in the right shoulder and a full range of 
motion.  
At the January 2004 Travel Board hearing, the veteran 
testified that he has arthritis in both shoulders and knees, 
and has had discomfort in his joints for at least 20 years.  
He did not injure his right shoulder or his knee during 
service, nor did he receive any treatment for the right 
shoulder or knees. He did not receive treatment subsequent to 
service during any presumptive period for his right shoulder 
or knees.  He could not state when he first had right 
shoulder and knee disorders subsequent to service.  He 
attributed his current shoulder and knee disorders, including 
arthritis, to strenuous military duties as an ammunition 
specialist.  
A private medical radiological report in April 2005 revealed 
right shoulder degenerative changes and mild degenerative 
changes and calcified meniscus of both knees.
Analysis
After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for a right 
shoulder and bilateral knees disorders.
Service medical records do not show right shoulder and knees 
disorders and there was no medical diagnosis of right 
shoulder and knees disorders during service.  There is no 
medical evidence that arthritis of either the right shoulder 
or the knees was manifested within one year after separation 
from service.  There are no medical opinions that indicate 
that right shoulder and knee disorders had onset in service 
or shortly thereafter.
As the record shows no diagnosis of either a right shoulder 
or a knee disorder until many years after service, and as the 
record includes no competent medical opinion relating the 
claimed disabilities to service, the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims for service 
connection for right shoulder and knees disorders must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Loss of Teeth, To Include The Question Of Entitlement To 
Outpatient Dental Treatment
The veteran contends that he has lost or has had to extract 
all but six of his teeth as a result of the dental work 
performed while he was in service.
Service medical records are silent for any reference to 
dental trauma.  He had dental care in service which was 
limited to filling several cavities. 
In a May 2002 application for benefits, the veteran claimed 
the loss of teeth as a result of dental treatment received at 
a Ft Carson, Colorado dental clinic.
In a private dental record dated in May 2002, it was noted 
that most of the veteran's teeth were missing. No reason was 
given.  No evidence of inservice dental trauma was noted.
At his January 2004 Travel Board hearing, the veteran 
testified that he didn't have dental problems until he went 
in the service.  He had several fillings put in his teeth.  
Subsequently he was very sensitive to hot and cold.  He had 
problems ever since service.    
Treatment Purposes Only
As to entitlement to service connection for dental trauma for 
dental treatment purposes only, under applicable criteria, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active 
service.  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.  38 C.F.R. § 3.381(c).
The following will not be considered service- connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).
Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.
A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 C.F.R. § 17.161(a).
Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
the following must be met: (1) the dental condition or 
disability must be shown to have been in existence at the 
time of discharge or release from active service; (2) the 
veteran must have been discharged or released under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than of not less 
than 90 days for those who served during the Persian Gulf War 
or not less than 180 days for other periods; (3) application 
for treatment must be made within 90 days after discharge or 
release; (4) the certificate of discharge or release does not 
bear a certification that the veteran was provided a complete 
dental examination and all indicated appropriate dental 
treatment within 90 days of discharge or release; and (5) VA 
dental examination must be completed within 6 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).
Title 38, United States Code, Section 1712(a)(2) provides 
that a veteran who is released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign. If there is no certification of 
record, the time limit is not considered to have begun.  Mays 
v. Brown, 5 Vet. App. 302, 306 (1993).
Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II (a) basis.  38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service. 
VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).
In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 C.F.R. § 17.161.
Upon review of all of the evidence, the evidence 
preponderates against the veteran's claim.  As seen above, 
service medical records are negative for dental trauma due to 
combat or any other recognized trauma.  The veteran is not 
competent to offer an opinion concerning the etiology of any 
gum disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
As such, the preponderance of the evidence is against the 
claim of entitlement to service connection for dental trauma 
for dental treatment purposes.
One-Time Dental Treatment
The veteran was provided dental treatment within 90 days 
prior to his separation from active duty.  The veteran did 
not apply for VA dental treatment under 38 C.F.R. § 17.161 
within 90 days of discharge.  The veteran was discharged from 
service almost 40 years ago.  Hence, the veteran is not 
entitled to one-time VA dental treatment under 38 C.F.R. § 
17.161(b)(1)(i).
Compensation Purposes
As to entitlement to service connection for dental trauma for 
compensation purposes, regulations provide that missing teeth 
are compensable for rating purposes under Diagnostic Code 
9913 ("loss of teeth, due to loss of substance of body of 
maxilla or mandible without loss of continuity").  38 C.F.R. 
§ 4.150.  The Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  Id.
With the above criteria in mind, the veteran has never 
claimed that any loss of teeth was due to trauma or disease 
such as osteomyelitis. Moreover, the record, which includes 
the veteran's service medical records, is negative for 
evidence that trauma caused the loss of any of the veteran's 
teeth.  Accordingly, because the veteran does not have tooth 
loss due to in-service trauma, the claim of entitlement to 
service connection for dental trauma for compensation 
purposes must be denied.  38 C.F.R. § 4.150.
In reaching these conclusions, the Board considered the 
veteran's lay statements. Notably, however, any opinion 
regarding the etiology of any current disability, to include 
any opinion that these claimed disabilities were brought 
about by military service, does not constitute competent 
evidence.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  His 
statements do not constitute competent medical evidence 
because the record does not show that he has specialized 
medical knowledge regarding either the etiology of a disease 
or the diagnosis of a disorder.  Therefore, they are not 
competent to provide medical opinion evidence.  Espiritu. 
Accordingly, the statements do not act as probative evidence 
as to the issue on appeal.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
left shoulder injury.  

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for a right shoulder 
disability is denied.



Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for loss of teeth, to 
include the question of entitlement to outpatient dental 
treatment is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


